Citation Nr: 1525582	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  12-29 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a psychiatric disorder, to include whether reconsideration is warranted.

2.  Entitlement to service connection for a psychiatric disorder.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a back disorder.

4.  Entitlement to service connection for a back disorder.

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for sleep apnea, to include as secondary to a psychiatric disorder.

7.  Entitlement to a compensable evaluation for service-connected hypertension.

WITNESSES AT HEARING ON APPEAL

The Veteran, M.J., and P.S.


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1982.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in July 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless appeals processing systems.  Accordingly, any future action regarding this case should take into consideration the existence of these electronic records.

The Veteran provided testimony at a March 2015 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The issue of service connection for headaches was raised by the Veteran at the Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issues of service connection for psychiatric disorder, service connection for a back disorder, entitlement to a compensable evaluation for hypertension, and service connection for sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.
FINDINGS OF FACT

1.  In a January 2004 rating decision, the RO denied service connection for a back strain.  The Veteran did not perfect an appeal within the applicable time period and new and material evidence was not received within one year.
 
2.  The evidence received since the final January 2004 rating decision that denied service connection for a back disorder includes new evidence that relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  

3.  In a July 1985 Board decision, service connection for a psychiatric disorder was denied; this decision is final.  

4.  In December 2001 and January 2004 rating decisions, the RO found there was no new and material evidence to reopen a claim for service connection for depressive neurosis and schizophrenia.  The Veteran did not perfect an appeal within the applicable time and new and material evidence was not received within one year.

5.  The evidence received since the January 2004 rating decision includes relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim. 

6.  At his March 2015 Board hearing the Veteran withdrew his appeal for service connection for PTSD.


CONCLUSIONS OF LAW

1.  The July 1985 Board decision and December 2001 and January 2004 rating decisions are final.  38 U.S.C.A. §§ 7104, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103, 20.1104 (2014).
 
2.  In light of the receipt of additional relevant service department records, the issue of entitlement to service connection for schizophrenia is subject to reconsideration.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.156(c) (2014).

3.  The January 2004 rating decision that denied service connection for a back strain is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

4.  In light of the receipt of new and material evidence, the issue of entitlement to service connection for a back strain is reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.156(b) (2014).

5.  The appeal for service connection for PTSD is dismissed.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.101(d), 20.204(c) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim for Service Connection for PTSD

At his Board hearing in March 2015, the Veteran submitted a written statement expressing his desire to withdraw his appeal for service connection for PTSD.  By regulation, his notice of disagreement and substantive appeal as to these issues are therefore deemed withdrawn.  See 38 C.F.R. § 20.204(c).  As a result, the Board lacks jurisdiction over this issue, and the appeal as to this issue is dismissed.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.101(d).

Claims to Reopen Service Connection for a Back 
Disorder and a Psychiatric Disorder

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. 
§ 5103 (West 2014); 38 C.F.R. § 3.159(b)(1) (2014).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  In this decision the Board determines that the Veteran's claim for service connection for psychiatric disability must be reconsidered and that new and material evidence has been received to reopen the claim for service connection for low back disability, determinations that are only favorable.  Thus, any deficiency in VA's VCAA notice or development actions is harmless error.  

In general, decisions of the RO that are not appealed in the prescribed time period are final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2014).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2014).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering VA's duty to assist.  Moreover, a Veteran need not always submit a medical nexus opinion in order to warrant reopening of a service connection claim.  Evidence of chronic disability but without a medical nexus opinion may be sufficient to warrant reopening.  Shade, 24 Vet. App. 110. 

Notwithstanding the foregoing, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c)(1) (2014). Such records include, but are not limited to, service records that are related to a claimed in-service event, injury, or disease.  38 C.F.R. § 3.156(c)(1)(i) (2014).

Back Disorder

A November 1975 service treatment record shows that the Veteran had low back pain for the prior three days.  The diagnosis was muscle strain.  At a April 1977 service department examination the Veteran complained of recurrent back pain.

In an August 1984 rating decision, the RO denied service connection for a back strain.  In a September 1984 notice letter, the Veteran was informed that he was being denied service connection for back strain.  The claim was appealed to the Board of Veterans Appeals.  The Board denied the appeal for service connection for a back disorder in July 1985, and the matter was final.  See 38 U.S.C.A. § 7104.

In December 2001 and January 2004 the RO denied reopening the Veteran's claim for service connection for low back strain.  The claim was denied in part on the basis that the evidence regarding his back strain failed to show a disability for which compensation may be established.  Neither new and material evidence nor a notice of disagreement was received within one year after the AOJ provided notice of the January 2004 rating decision.  Thus, the rating decision was final.

Evidence received since that time includes a report of an August 2012 VA X-ray that shows degenerative disc disease of the spine with chronic low back pain.  A January 2015 VA X-ray of the abdomen showed degenerative changes of the spine and sacroiliac joints.

The above-described newly received evidence is evidence of a previously unestablished element required for substantiation of the Veteran's claim, i.e., a current disability for which compensation may be established, and raises a reasonable possibility of substantiating the claim.  Accordingly, the claim for service connection for back disability is reopened.  See 38 C.F.R. § 3.156(b). 

Psychiatric Disorder 

The Veteran claims to have a psychiatric disorder that began during active service, as reflected by his disciplinary problems during active service.  

In an August 1984 rating decision, the RO denied service connection for a nervous condition, with diagnoses of schizophrenia and depressive neurosis referenced.  In a September 1984 notice letter, the Veteran was informed that he was being denied service connection for neurosis and psychosis.  The claim was appealed to the Board of Veterans Appeals.  The Board denied service connection for a psychiatric disorder in July 1985, and the matter was final.  See 38 U.S.C.A. § 7104.

In a January 2004 rating decision, the RO denied service connection for schizophrenia.  The Veteran did not submit a notice of disagreement within one year of notice of the decision and new and material evidence was not received within one year of the issuance of that decision.  The decision was this final.

In April 2012, however, the RO requested, for the first time, the Veteran's service personnel records.  These records demonstrate substantial performance and disciplinary problems toward the end of the Veteran's period of active service after a period of seemingly exemplary service.  These are relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim.  Consequently, VA must reconsider, rather than reopen, the claim.  38 C.F.R. § 3.156(c).  

ORDER

The claim for service connection for a psychiatric disorder must be reconsidered.

The claim for service connection for a back disorder is reopened.

The appeal for service connection for PTSD is dismissed.  


REMAND

Regarding all claims on appeal, remand is required to obtain federal records.  The record shows that the Veteran was granted Social Security Administration (SSA) disability benefits in approximately February 2001.  A March 2002 letter and award data from the RO in March 2002 indicates the Veteran had been denied nonservice-connected pension benefits based on his receipt of SSA disability insurance income.  As the SSA medical and disability records may be relevant to adjudication of the Veteran's service connection claims, the relevant records should be sought and obtained.  See Golz v. Shinseki, 530 F.3d 1317 (Fed. Cir. 2010).

Regarding the claim for a back disorder, remand is required for a VA examination.  Here, there are current back diagnoses, along with the Veteran's lay statements of continuous symptoms since discharge, and evidence of back complaints during service.  However, there is insufficient evidence to reach a decision on the merits of the claim.  Thus, VA's duty to assist the Veteran in development of his claim requires providing the Veteran a VA examination and opinion as to these matters.  See 38 U.S.C.A. § 5103A(d).  

Regarding the claim for a psychiatric disorder, remand is required for potentially relevant records and a VA examination.  First, a June 1982 service treatment record mentions that the Veteran had inservice hospital treatment in June 1978 and February 1981, and there are multiple references to the Veteran being seen for mental health purposes in the service treatment records.  The AOJ should contact all necessary sources to obtain the Veteran's records of inpatient hospital treatment and psychiatric treatment.  See 38 U.S.C.A. § 5103A(a)-(c).  Second, the claims file indicates current psychiatric diagnoses and complaints, evidence of in-service psychiatric complaints, evidence of worsening military functioning, and the Veteran's assertions of continuous symptoms since service.  However, there is insufficient evidence to reach a decision on the merits of the claim.  Thus, VA's duty to assist the Veteran in development of his claim requires providing the Veteran a VA examination and opinion as to these matters.  See 38 U.S.C.A. § 5103A(d).  The Veteran underwent a VA psychiatric examination in July 2012, but the focus of that examination was whether the Veteran had PTSD.  Accordingly, a new examination is warranted.

Regarding the claim for sleep apnea, remand is required as the claim is intertwined with the claim for a psychiatric disorder.  The Veteran asserts that he has sleep apnea that is caused or worsened by his psychiatric disability, which is remanded herein.  See 38 C.F.R. § 3.310 (2014).  Thus, the claim for service connection for sleep apnea is inextricably intertwined with the claim for service connection for psychiatric disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

Regarding the claim for an increased evaluation for hypertension, remand is required for a current examination.  At his March 2015 hearing, the Veteran described a worsening of his service-connected hypertension since his last relevant VA examination in June 2012.  As result, he should be afforded a new VA examination for his hypertension.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95.

On remand, the AOJ should seek to obtain any additional relevant records of medical treatment.  See 38 U.S.C.A. § 5103A(a)-(c).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3.  Obtain any available in-service inpatient clinical records, including all psychiatric treatment records.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

4.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

5.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his psychiatric disorder.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

First, the examiner must provide all currently diagnosed psychiatric disorders, excluding PTSD.  Second, the examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that each diagnosed psychiatric disorder was caused by or had its onset in the Veteran's military service, or whether a psychosis was present within one year of discharge.

The examiner must specifically address the following:  1) the Veteran's lay assertions of an in-service symptoms; 2) the service personnel records indicating an in-service decline in performance; 3) service treatment records dated in 1977, 1982, and 1974 showing complaints of loss of memory, depression, nervous condition, trouble sleeping, or excessive worry, and clinical evaluations showing normal psychiatric functioning; 4) a March 1983 mental evaluation indicating no psychiatric illness that warranted hospitalization or a medical board; and 5) VA and private treatment records.  The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this and provide a fully reasoned explanation.

6.  Once all available relevant medical records have been received, make arrangements with the appropriate VA medical facility for the Veteran to be afforded a VA orthopedic examination.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that each diagnosed back disorder was caused or aggravated by the Veteran's military service.  

The examiner must address the following:  1) a November 1975 service treatment record indicates that the Veteran had low back pain for the prior three days with a diagnosis of muscle strain; 2) the April 1977 service discharge report of medical examination at which the Veteran complained of recurrent back pain; 3) the August 2012 VA X-ray that showed degenerative disc disease of the spine with chronic low back pain; 4) a January 2015 VA X-ray of the abdomen that showed degenerative changes of the spine and sacroiliac joints; and 5) the Veteran's lay statements.  The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this and provide a fully reasoned explanation.

7.  Once all available relevant medical records have been received, provide the Veteran a VA examination for the purpose of determining the current severity of his hypertension.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The appropriate Disability Benefit Questionnaire (DBQ) should be utilized.

8.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

9.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

10.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


